 Case 1:19-cv-00145-JTN-SJB ECF No. 48 filed 04/24/20 PageID.293 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 TORAN V. PETERSON,

        Plaintiff,
                                                                    Case No. 1:19-cv-145
 v.
                                                                    HON. JANET T. NEFF
 REID DESROCHERS, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants moved

for partial summary judgment on the ground that Plaintiff failed to exhaust his excessive-force

claim against Defendant Toogood and his claims against Defendant Lake. Defendants conceded

that Plaintiff properly exhausted his claim against Defendant Desrochers and his denial-of-soap

claim against Defendant Toogood. The matter was referred to the Magistrate Judge who issued a

Report and Recommendation (R&R) recommending that this Court deny Defendants’ motion for

partial summary judgment. The matter is presently before the Court on Defendants’ objection to

the Report and Recommendation. Additionally, Plaintiff has filed an appeal from a December 23,

2019 pretrial order of the Magistrate Judge. The Court denies the objection, denies the appeal, and

issues this Opinion and Order.

                                   I. Defendants’ Objection

       Defendants argue that the Magistrate Judge erred in recommending denial of their motion

where Plaintiff’s contention that he was denied Step II grievance forms for ICF-16-03-0283-26a
 Case 1:19-cv-00145-JTN-SJB ECF No. 48 filed 04/24/20 PageID.294 Page 2 of 3



(excessive-force claim against Defendant Toogood) and ICF-16-03-0286-12e1 (claims against

Defendant Lake) rests merely on his “self-serving declaration” (ECF No. 47 at PageID.285-286).

Defendants argue that the record instead demonstrates that “the entirety of the grievance process

was available to him, that he was able to obtain Step II appeal forms, and that he simply did not

pursue Step II appeals for ICF-16-03-0283-26a or ICF-16-03-0286-12e1” (id. at PageID.286-287).

       In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has

performed de novo consideration of the portions of the Report and Recommendation to which

Defendants have objected. The Court denies the objection. Defendants’ argument does not reveal

any error in the Magistrate Judge’s determination that Plaintiff’s evidence created a genuine

dispute of material fact as to whether Plaintiff exhausted his administrative remedies. Summary

judgment in favor of the party with the burden of persuasion “is inappropriate when the evidence

is susceptible of different interpretations or inferences by the trier of fact.” Hunt v. Cromartie,

526 U.S. 541, 553 (1999). Accordingly, this Court adopts the Magistrate Judge’s Report and

Recommendation (ECF No. 42) as the Opinion of this Court.

                                      II. Plaintiff’s Appeal

       On December 23, 2019, the Magistrate Judge issued an Order (ECF No. 30), which, in

pertinent part, granted in part and denied in part Plaintiff’s Motion to Overrule Objection and

Compel Discovery (ECF No. 27). This Court will reverse an order of a magistrate judge only

where it is shown that the decision is “clearly erroneous or contrary to law.” 28 U.S.C.

§ 636(b)(1)(A); see also FED. R. CIV. P. 72(a); W.D. Mich. LCivR 72.3(a). “‘A finding is ‘clearly

erroneous’ when, although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.’” United




                                                2
 Case 1:19-cv-00145-JTN-SJB ECF No. 48 filed 04/24/20 PageID.295 Page 3 of 3



States v. Mabry, 518 F.3d 442, 449 (6th Cir. 2008) (quoting United States v. United States Gypsum

Co., 333 U.S. 364, 395 (1948)).

       Plaintiff’s motion to compel pertained to both his exhaustion discovery requests and his

non-exhaustion “Regular Interrogatories to Reid Desrochers” (ECF No. 26-1). The Magistrate

Judge declined to consider the regular interrogatories at this juncture in the litigation, pointing out

that discovery was then “limited to the exhaustion issue only” (ECF No. 30 at PageID.226, quoting

CMO, ECF No. 15 at PageID.61). The Magistrate Judge carefully considered each of Plaintiff’s

exhaustion discovery requests. In his appeal from the Order, Plaintiff challenges the Magistrate

Judge’s resolution of both sets of discovery requests. To the extent that the issue has not been

rendered moot by this Court’s adoption of the Magistrate Judge’s recommendation to deny

Defendants’ motion for partial summary judgment, Plaintiff’s appeal is properly denied for lack

of merit. Plaintiff’s appeal demonstrates only his disagreement with the Magistrate Judge’s

resolutions, not that the Order was either clearly erroneous or contrary to law.

       Therefore:

       IT IS HEREBY ORDERED that Defendants’ Objection (ECF No. 47) is DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 42) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Partial Summary Judgment

Based on Failure to Exhaust (ECF No. 17) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Appeal (ECF No. 40) from the Magistrate

Judge’s Order (ECF No. 30) is DENIED.


Dated: April 24, 2020                                            /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge

                                                  3
